Reasons for Allowance
Claims 1-9, 11-16 and 18-22 are allowed.
Claims 10 and 17 are cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to using social network data to detect and quantify unauthorized consumption of content. Specifically, the claims describe using natural language processing to identify unauthorized consumption of content by obtaining social network activity data from one or more social networks. The obtained social network activity data is then analyzed to identify one or more users involved with content associated with a content provider. A determination is then made as to whether or not the one or more users are authorized to access the content based at least in part on the analysis.

The closest prior art of record is Venkatraman (US 2016/0253679 A1). Venkatraman teaches:
obtaining, by at least one processing device comprising a processor coupled to a memory, social network activity data from at least one social network (Fig.4 item 402; paras 40, 63, 65-66; claims 10, 12)
analyzing, by the at least one processing device, the obtained social network activity data comprising performing a natural language processing analysis of the obtained social network activity (paras 41, 57, 63, 65-66; claim 14)
identifying, by the at least one processing device, a plurality of users involved with content associated with a content provider based at least in part on the analysis (paras 41, 57, 63, 65-66; claim 14)
determining, by the at least one processing device, whether or not respective ones of the plurality of users are potential unauthorized consumers of the content based at least in part on the analysis (Fig.3; paras 42, 60, 62, 65, 69)
accessing, by the at least one processing device, social network activity data of a given user determined to be a potential unauthorized consumer of the content (paras 13-14, 38, 65)
accessing, by the at least one processing device, social network activity data of one or more other users of the plurality of users determined to be authorized consumers of the content based at least in part of the analysis, the one or more other users determined to be authorized consumers of the content having interactions with the given user on the at least one social network (paras 13-14, 38, 65)
analyzing, by the at least one processing device, the interactions between the given user and the one or more other users on the at least one social network to determine a probability that the given user is connected with at least one of the one or more other users determined to be authorized consumers of the content (paras 24, 43-44, 52, 55, 69; claims 8, 18-19)
in response to determining that the given user is an unauthorized consumer of the content (Fig.3; paras 42, 60, 62, 65, 69)

Lewis (US 2018/0068338 A1) is also of interest. Lewis teaches:
sending, by the at least one processing device, a notification to the given user with an incentive to consume the content in an authorized manner (Fig.3, Fig.4; paras 59, 61-62, 73)

Therefore, the prior art does not teach, neither singly nor in combination the following:
wherein determining the probability that the given user is connected with at least one of the one or more other users determined to be authorized consumers of the content comprises: identifying a time at which the content is accessed by the given user; identifying a geo-location of the given user at the time at which the content is accessed by the given user; and determining whether the geo-location of the given user at the time at which the content is accessed by the given user matches a geo-location of said at least one of the one or more other users at the time at which the content is accessed by the given user
determining, by the at least one processing device, that the given user is an unauthorized consumer of the content based at least in part on the determined probability that the given user is connected with said at least one of the one or more other users determined to be authorized consumers of the content

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685